ON MOTION
PER CURIAM.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Louis L. McDuffy’s appeal from the United States Court of Appeals for Veterans Claims’ judgment in McDuffy v. Mansfield, 06-0481, for lack of jurisdiction. McDuffy opposes.
McDuffy sought review by the Court of Appeals for Veterans Claims of a Board of Veterans’ Appeals decision that denied him service connection and secondary service connection for a heart disorder, and denied an award of a total disability rating based on individual unemployability. The Court of Appeals for Veterans Claims affirmed the Board’s decision, stating that the Board’s determinations were not clearly erroneous. McDuffy appeals to this court.
Under 38 U.S.C. § 7292, this court has limited jurisdiction over appeals from decisions of the Court of Appeals for Veterans Claims. See Forshey v. Principi, 284 F.3d 1335, 1338 (Fed.Cir.2002) (en banc). This court “may not review (A) a challenge to a factual determination, or (B) a challenge to a law or regulation as applied to the facts of a particular case.” 38 U.S.C. § 7292(d)(2).
In his informal brief, McDuffy asserts that the Court of Appeals for Veterans Claims made factual errors and violated his constitutional rights. However, a mere assertion of a constitutional claim does not confer jurisdiction on this court. See Heilfer v. West, 174 F.3d 1332 (Fed.Cir.1999). McDuffy does not raise a true constitutional claim. Thus, McDuffy fails to raise an issue within our jurisdiction and we must dismiss this appeal.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motions are granted. The appeal is dismissed.
(2) Each side shall bear its own costs.